Fish, C. J.
We can not concede the soundness of any of the contentions of the defendant company. An action for personal injuries against any railroad company must be brought in the county in which the cause of action originated, if such company has an agent in that county; and a judgment rendered in any other county is utterly void. Civil Code, § 2798. “If the company have no agent in the county in which the cause of action originated, the action may nevertheless be brought in that county, the court having power to perfect service upon the defendant.” Devereux v. Atlanta R. Co., 111 Ga. 855 (36 S. E. 939); Mitchell v. Southwestern Railroad, 75 Ga. 398; Coakley v. Southern Railway Co., 120 Ga. 960 (48 S. E. 372). See also Bracewell v. Southern R. Co., 134 Ga. 537 (68 S. E. 98), and authorities cited. .If, when an action is brought in the county in.which the cause of action originated, where the defendant company has no agent, the court has power to perfect service upon the defendant, it must be true that the legislature may provide for perfecting service upon the defendant in such a case, as is done in the Civil Code, § 2801.

Judgment affirmed.


All the Justices concur.